Curia.

It appeared, on the former trial, that Brown was tenant to all the lessors in this action, except Cornelia Livingston. The other lessors are the heirs at law of Philip Livingston. They are to be retained, and the trial of this causéis to be on the same title. Being in relation to the same title, and the same premises which were formerly recovered against the title of these very lessors, the change, by introducing the name of Cornelia Livingston, cannot render it an exception to the general rule, as laid down in the books of practice, that where the same title to the same premises is drawn in question in the second suit, between parties or privies to the first, the Court will order a payment of the costs of the first suit, before they will suffer the second to proceed.(b)
Motion granted.

 Vid. Tidd, 479-80. 6 T. R. 228, 740. 8 T. R. 645. Dunl. Pr. 1025-6, and the cases there cited. Sir. 1152.